RESOLUCIÓN
A la moción de reconsideración presentada por la parte recurrida el 17 de febrero de 1983, no ha lugar.
Lo acordó el Tribunal y certifica la Secretaria General. Los Jueces Asociados Señores Dávila, Irizarry Yunqué y Rebollo López reconsiderarían. El Juez Asociado Señor Díaz Cruz reconsideraría al solo efecto de ordenar el des-cuento de los citados salarios y emolumentos de fuentes privadas, y ha emitido voto concurrente y disidente sobre el particular.
(.Fdo.) Lady Alfonso de Cumpiano

Secretaria General


—O—